CLD-057                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                 Nos. 14-2822 & 14-4159
                                      ___________

                            HENRY ANTOINE SAUNDERS,
                                                 Appellant

                                             v.

               PRESIDENT UNITED STATES OF AMERICA;
         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA;
                        WARDEN LORETTO FCI
                 ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civ. No. 3-14-cv-00072)
                       District Judge: Honorable Kim R. Gibson
                      ____________________________________

                Submitted By the Clerk for Possible Dismissal Due to a
            Jurisdictional Defect (C.A. No. 14-2822 only) and for Possible
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  December 11, 2014
       Before: FUENTES, GREENAWAY, JR. and VANASKIE, Circuit Judges

                                 (Filed: January 6, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
          Henry Antoine Saunders is a federal prisoner serving a sentence imposed by the

United States District Court for the District of Maryland. He is presently incarcerated at

the Federal Correctional Institution in Loretto, Pennsylvania. Saunders is one of at least

twelve Loretto inmates who have filed virtually identical habeas petitions under 28

U.S.C. § 2241 in the district of their confinement. Like those other inmates, Saunders

argues that the Bureau of Prisons (“BOP”) has failed to provide a mechanism for “non-

medical” reductions in sentences and that, under the Sentencing Reform Act of 1984, its

alleged failure to do so invalidates his sentence and requires his immediate release from

prison.

          We have affirmed the District Court’s denial of eleven of these petitions. See Belt

v. President U.S., 582 F. App’x 91 (3d Cir. 2014) (addressing C.A. No. 14-3095);

Voelzke v. President U.S., 582 F. App’x 89 (3d Cir. 2014) (addressing C.A. Nos. 14-

3310, 14-3327 & 14-3329); Hendricks v. President U.S., 575 F. App’x 19 (3d Cir. 2014)

(addressing C.A. Nos. 14-2702 through 14-2708). Saunders’s petition is substantively

identical to the seven petitions we addressed in Hendricks (though it lacks the additional

claim we addressed in Belt and Voelzke), but it comes to us in a different posture.

          Saunders initially purported to appeal from the Magistrate Judge’s

recommendation that the District Court dismiss his petition, and that appeal is docketed at

C.A. No. 14-2822. Saunders later filed a supplemental notice of appeal after the District

Court adopted the Magistrate Judge’s recommendation, and that appeal is docketed at

C.A. No. 14-4159. We consolidated these appeals and stayed them pending the District

                                               2
Court’s consideration of Saunders’s motion for reconsideration, which the District Court

has since denied. These appeals are now ripe for disposition.1

       We will affirm for the same reason we affirmed in Hendricks. In brief, Saunders

is not challenging the execution of his sentence and is instead seeking immediate release

from prison on the ground that his sentence is illegal. As we explained in Hendricks,

Saunders is required to raise his challenge under 28 U.S.C. § 2255 in his sentencing court

because a § 2255 motion is not “inadequate or ineffective to test the legality of his

detention.” 28 U.S.C. § 2255(e); see also Hendricks, 575 F. App’x at 20 (citing United

States v. Tyler, 732 F.3d 241, 246 (3d Cir. 2013), and Furnari v. U.S. Parole Comm’n,

531 F.3d 241, 254 (3d Cir. 2008)). We note that Saunders has raised numerous other

challenges in his sentencing court at D. Md. Crim. No. 8-03-cr-00484-002, some of

which remain pending and some of which raise arguments similar to those presented

here. We of course express no opinion on the merits of these challenges.



1
  Saunders’s appeal at C.A. No. 14-2822 from the Magistrate Judge’s recommendation
was improper because a Magistrate Judge’s recommendation pursuant to 28 U.S.C. §
636(b)(1)(B) is not an appealable decision. See Cont’l Cas. Co. v. Dominick D’Andrea,
Inc., 150 F.3d 245, 250 (3d Cir. 1998). We have not addressed in a precedential opinion
whether a purported appeal from a Magistrate Judge’s recommendation ripens, when the
District Court adopts the recommendation, into an appeal from the District Court’s final
order. Compare, e.g., Perez-Priego v. Alachua Cnty. Clerk of Ct., 148 F.3d 1272, 1273
(11th Cir. 1998) (per curiam) (holding that it does not), with Cape May Greene, Inc. v.
Warren, 698 F.2d 179, 185 (3d Cir. 1983) (addressing premature notices in other
contexts). We need not consider the issue in this case because Saunders has since
appealed from the District Court’s final order. A certificate of appealability is not
required to appeal the denial of a § 2241 petition, see Burkey v. Marberry, 556 F.3d 142,
146 (3d Cir. 2009), and we thus have jurisdiction under 28 U.S.C. § 1291.
                                             3
      For these reasons, we will affirm the judgment of the District Court. Appellees’

motion for summary action is granted, see 3d Cir. LAR 27.4 (2010); 3d Cir. I.O.P. Ch.

10.6, and Saunders’s pending motions are denied.2




2
  Like the appellants in the related appeals noted above, Saunders has filed numerous
motions seeking relief in this Court, including a motion for release from prison on bail
pending appeal and a motion seeking a default judgment. These motions lack merit for
reasons that do not require discussion. We separately note only that Saunders has filed a
motion challenging the Clerk’s Order consolidating these appeals, but consolidation was
proper and has had no effect on Saunders’s substantive rights as he appears to believe.
                                            4